Name: Council Regulation (EEC) No 1371/80 of 5 June 1980 fixing, for the 1980/81 marketing year, the flat-rate production aid for dehydrated potatoes
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5 . 6 . 80 Official Journal of the European Communities No L 140/33 COUNCIL REGULATION (EEC) No 1371 /80 of 5 June 1980 fixing , for the 1980/81 marketing year, the flat-rate production aid for dehydrated potatoes THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1 1 17/78 of 22 May 1978 on the common organization of the market in dried fodder ('), as last amended by Regulation (EEC) No 1 370/80 ( 2 ), and in particular Article 3 (3) thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parliament (3 ), Having regard to the opinion of the Economic and Social Committee (4 ), Whereas Article 3 of Regulation (EEC) No 1117/78 stipulates that the level of the flat-rate production aid for dried fodder must be such as to bring about an improvement in the Community's protein supplies, HAS ADOPTED THIS REGULATION : Article 1 For the 1980/ 81 marketing year the flat-rate produc ­ tion aid provided for in Article 3 of Regulation (EEC) No 1117/78 shall be 12 42 ECU per tonne for the products referred to in Article 1 (a ) of the said Regula ­ tion . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 5 June 1980 . For the Council The President G. MARCORA (') OJ No L 142, 30 . 5 . 1978 , p. 1 . ( 2 ) See page 30 of this Official Journal . ( 3 ) OJ No C 97, 21 . 4 . 1980 , p. 33 . (4 ) Opinion delivered on 26 March 1980 (not yet published in the Official Journal).